Case 2:17-cv-00853-DSC Document 46-1 Filed 12/14/18 Page 1 of 10




EXHIBIT “A”
     Case 2:17-cv-00853-DSC Document 46-1 Filed 12/14/18 Page 2 of 10


 1 Andrew Dunlap
 2 State Bar No. 24078444
   Michael A. Josephson
 3 State Bar No. 24014780
   JOSEPHSON DUNLAP LAW FIRM
 4 11 Greenway Plaza, Suite 3050
   Houston, Texas 77046
 5
   Tel: (713) 352-1100
 6 Fax: (713) 352-3300
   mjosephson@fibichlaw.com
 7 adunlap@fibichlaw.com
 8 Richard J. (Rex) Burch
   State Bar No. 24001807
 9 BRUCKNER BURCH, P.L.L.C.
10 8 Greenway Plaza, Suite 1500
   Houston, Texas 77046
11 Tel: (713) 877-8788
   Fax: (713) 877-8065
12 rburch@brucknerburch.com
13
     Attorneys for Plaintiff AND THE PUTATIVE CLASS MEMBERS
14
15                     UNITED STATES DISTRICT COURT FOR THE
16                      WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISION
17
                                                Docket No. 2:17-cv-00853-DSC
18 TEJON ADAMS, individually and on behalf of
   all persons similarly situated,
19                                              CLASS ACTION
                  Plaintiff,
20                                              DECLARATION OF STEPHANIE
        v.
21                                              MOLINA OF ILYM GROUP, INC., IN
   EQT ENERGY, INC.                             SUPPORT OF MOTION FOR FINAL
22                                              APPROVAL OF CLASS ACTION
                                                SETTLEMENT
                  Defendant
23
24
25
26
27
28

                                            -1-
     DECLARATION OF STEPHANIE MOLINA OF ILYM GROUP, INC., IN SUPPORT OF MOTION FOR FINAL
                          APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:17-cv-00853-DSC Document 46-1 Filed 12/14/18 Page 3 of 10


 1          I, STEPHANIE MOLINA, declare as follows:
 2          1.     I am a resident of the United States of America, and am over the age of 18. I am the
 3 Operations Manager for ILYM Group, Inc., (herein after referred to as “ILYM Group”), the
 4 professional settlement services provider who has been retained by the Parties’ Counsel and
 5 subsequently appointed by the Court to serve as the Claims Administrator for the above captioned
 6 Tejon Adams v. EQT Corporation, Inc.,, matter. I am authorized to make this declaration on behalf
 7 of ILYM Group and myself. I have personal knowledge of the facts herein, and, if called upon to
 8 testify, I could and would testify competently to such facts.
 9          2.     ILYM Group has extensive experience in administering Class Action Settlements,
10 including direct mail services, database management, claims processing and settlement fund
11 distribution services for Class Actions ranging in size from 26 to 4.5 million Class Members.
12          3.     ILYM Group was engaged by the Parties’ Counsel and subsequently approved and
13   appointed by the Court to provide notification services and claims administration, pursuant to the
14   terms of the Settlement, in the above referenced matter. Duties performed to-date and to be
15   performed after Final Approval of the Settlement is granted, include: (a) printing and mailing the
16   Notice of Class Action Settlement and Claim and Consent to Join Form (collectively referred to
17   as a “Notice Packet”); (b) receiving and processing claim forms from the Settlement; (c)
18   responding to Settlement Class Member inquiries; (d) calculating individual settlement award
19   amounts; (e) processing and mailing settlement award checks; (f) handling tax withholdings as
20   required by the Settlement and the law; (g) preparing, issuing and filing tax returns and other
21   applicable tax forms; (h) handling the distribution of any uncashed settlement award checks; and
22   (i) performing other tasks as the Parties mutually agree to and/or the Court orders ILYM Group
23   to perform.
24          4.     On August 14, 2018, ILYM Group received the court approved text for the Notice
25 from Plaintiff’s Counsel. ILYM Group prepared a draft of the formatted Notice Packet, which was
26 approved by the Parties’ Counsel prior to Mailing.
27          5.     On August 23, 2018, ILYM Group received the class data file from Counsel for
28 Defendant, which contained, among other things, the name, last known address, email address,

                                                    -2-
      DECLARATION OF STEPHANIE MOLINA OF ILYM GROUP, INC., IN SUPPORT OF MOTION FOR FINAL
                           APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:17-cv-00853-DSC Document 46-1 Filed 12/14/18 Page 4 of 10


 1 social security numbers, number of weeks worked during the class period for each Settlement
 2 Class Member. The data file was uploaded to our database and checked for duplicates and other
 3 possible discrepancies. The Class List contained 107 Settlement Class Members.
 4          6.     On August 28, 2018, ILYM Group received additional data from Counsel for
 5 Defendant, which contained, among other things, the name, last known address and email address
 6 for purposes of mailing of the Notice Packet.
 7          7.     As part of the preparation for mailing, all 107 names and addresses contained in
 8 the Class List were then processed against the National Change of Address (“NCOA”) database,
 9 maintained by the United States Postal Service (“USPS”), for purposes of updating and confirming
10 the mailing addresses of the Settlement Class Members before mailing of the Notice Packet. To
11 the extent that an updated address was found in the NCOA database, the updated address was
12 utilized for the mailing of the Notice Packet. To the extent that no updated address was found in
13 the NCOA database, the original address provided by Defendant was utilized for the mailing of
14 the Notice Packet.
15          8.     On August 8, 2018, ILYM Group mailed the Notice Packet, via U.S First Class
16 Mail, to all 107 Settlement Class Members contained in the Class List. Attached hereto, as Exhibit
17 A, is a true and correct copy of the mailed Notice Packet.
18          9.     On August 8, 2018, ILYM Group e-mailed the Notice Packet to any Settlement
19 Class Member who we had a valid email address for.
20          10.    On October 19, 2018, ILYM Group mailed and e-mailed a reminder Notice Packet,
21 via U.S. First Class Mail, to those Class Members who had not submitted a Claim Form or Request
22 for exclusion as of the date of the reminder mailing.
23          11.    As of the date of this declaration, ILYM Group has received 20 Notice Packets
24 returned to our office as undeliverable. ILYM Group performed a computerized skip trace on all
25 20 returned Notice Packets in an effort to obtain an updated address for purposes of re-mailing the
26 Notice. In addition, 2 Settlement Class Members contacted us during the response deadline
27 requesting that a new Notice Packet be re-mailed to them.
28

                                                   -3-
      DECLARATION OF STEPHANIE MOLINA OF ILYM GROUP, INC., IN SUPPORT OF MOTION FOR FINAL
                           APPROVAL OF CLASS ACTION SETTLEMENT
      Case 2:17-cv-00853-DSC Document 46-1 Filed 12/14/18 Page 5 of 10


 1          12.     As a result of this skip trace, 6 updated address were obtained, and the Notice
 2 Packets were promptly re-mailed to the Settlement Class Members, via U.S First Class Mail.
 3          13.     As of the date of this declaration, 17 Notice Packets have ultimately been deemed
 4 undeliverable. Specifically, Specifically, 14 have been deemed undeliverable as no updated
 5 address was found notwithstanding the skip trace and 3 have been deemed undeliverable as they
 6 were returned to our office a second time from a re-mailing to an updated address.
 7          14.     As of the date of this declaration, a total of 8 Notice Packets have been re-mailed.
 8 Specifically, 6 were re-mailed as a result of ILYM’s Group’s skip tracing efforts, and 2 were re-
 9 mailed as a result of a re-mail request by a Settlement Class Member
10          15.     As of the date of this declaration, ILYM Group has not received any Requests for
11 Exclusion. The deadline to submit a Request for Exclusion was November 26, 2018.
12          16.     As of the date of this declaration, ILYM Group has not received any objections.
13 The deadline to file an objection to the Settlement was November 26, 2018.
14          17.     As of the date of this declaration, ILYM Group will report a total of 56 Participating
15 Class Members, representing 52.34% of the 107 Settlement Class Members. The Net Settlement
16 amount claimed by the 56 Participating Class Members is $1,182,233.45.
17          18.     Participating Class Members will receive an estimated average payment of
18 $21,111.31.
19          19.     ILYM Group will incur a total of $20,000.00 in costs, associated with the
20 administration of this settlement. This will include all costs incurred to date, as well as estimated
21 costs involved in completing the settlement administration.
22          I declare under penalty of perjury under the laws of the State of California and the United
23 States that the foregoing is true and correct to the best of my knowledge and that this Declaration
24 was executed this 14th day of December 2018, at Tustin, California.
25
26
                                                                   ________________________
27                                                                   STEPHANIE MOLINA
28

                                                     -4-
      DECLARATION OF STEPHANIE MOLINA OF ILYM GROUP, INC., IN SUPPORT OF MOTION FOR FINAL
                           APPROVAL OF CLASS ACTION SETTLEMENT
            Case 2:17-cv-00853-DSC Document 46-1 Filed 12/14/18 Page 6 of 10


                    ***TIME-SENSITIVE, COURT AUTHORIZED NOTICE***

                 ***THIS IS NOT AN ADVERTISEMENT FROM A LAWYER***


                               UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH DIVISION

 TEJON ADAMS, individually and on behalf Case No: 2:17-cv-00853-DSC
 of all others similarly situated,       Class Action (Fed. R. Civ. P. 23)
                                         Collective Action (29 U.S.C. § 216(b))
 v.


 EQT ENERGY, INC.


                NOTICE OF COLLECTIVE AND CLASS ACTION SETTLEMENT

TO:    «Contact»
       «Address_1»
       «City» «State» «ZIP_Code»

                            PLEASE READ THIS NOTICE CAREFULLY.

You received this Notice because you already joined this lawsuit as an Opt-In Plaintiff, or because records
show that you are a current or former worker on project(s) for Defendant EQT Corporation (“EQT”) who
performed work at any time between June 28, 2014 and August 13, 2018. Because you fit this definition,
you are entitled to receive money from a Settlement in this case, as described below, in the sum of
$<<Insert ESA>>. If you wish to participate in this settlement, you must return the Claim Form.

All questions or inquiries regarding this Notice and the Settlement should be directed to Class Counsel,
Andrew Dunlap, at Josephson Dunlap Law Firm, 11 Greenway Plaza, Suite 3050, Houston Texas 77046
and Bruckner Burch, P.L.L.C., 8 Greenway Plaza, Suite 1500, Houston, Texas 77046, Telephone: (713)
352-1100, Email: info@mybackwages.com.

1.     Why Should You Read This Notice?

This Notice explains your right to share in the monetary proceeds of this Settlement, exclude yourself (“opt
out”) of the Settlement, or object to the Settlement. The United States District Court for the Western District
of Pennsylvania has preliminarily approved the Settlement as fair and reasonable. The Court will hold a
Final Approval Hearing on December 18, 2018 at 11:00 a.m., before United States District Court Judge
David S. Cercone of the United States District Court for the Western District of Pennsylvania, in Courtroom
7A at 700 Grant Street, Pittsburgh, PA 15219.

2.     What Is This Case About? Description of the Action.

Plaintiff Tejon Adams (“Plaintiff” or “Adams”) alleges that certain workers who performed work for EQT
Corporation were not paid the overtime compensation to which they were entitled under the law.

                                                 Page 1 of 5                           ILYM Id: «ILYM_ID»
              Case 2:17-cv-00853-DSC Document 46-1 Filed 12/14/18 Page 7 of 10
On or about June 28, 2017, Plaintiff filed an action against EQT captioned as Adams, individually and on
behalf of all similarly situated v. EQT Corporation, at Civil Action No. 2:17-cv-00853-DSC (the “Action”).
Plaintiff alleged that he was only paid a day rate, worked overtime, and he was misclassified as an
independent contractor. Plaintiff alleged that because he was an employee, not an independent contractor,
he was entitled to unpaid overtime compensation.

EQT denies Plaintiff’s claims but has agreed to the Settlement without any admission of wrongdoing.

On August 13, 2018, the Court preliminarily approved the Settlement as fair and reasonable and authorized
that this Notice be sent to you.

3.     How Much Can I Expect To Receive?

EQT has agreed to pay Two Million and Eight Hundred Thousand Dollars ($2,800,000) to settle this
Lawsuit. Deductions from this amount will be made for attorneys’ fees and costs for Class Counsel,
settlement administration costs that are estimated not to exceed $20,000.00, and a service award in the
amount of $5,000 to Plaintiff for his service to the Settlement Class. After deductions of these amounts,
what remains of the Settlement (the “Net Settlement Amount”) will be available to pay monetary Settlement
Awards to all Settlement Class Members who submit Claim Forms within the 75 day opt-in window
(“Participating Class Members”).

You share of the settlement has been calculated to be $<<Insert ESA>>.

All Settlement Class Members are eligible to receive a pro rata share of the Net Settlement Amount based
on the total number of weeks they worked for EQT beginning June 28, 2014 and August 13, 2018.

Each week will equal one settlement share. The total number of settlement shares for all Settlement Class
Members will be added together and the resulting sum will be divided into the Net Settlement Amount to
reach a per share dollar figure. That figure will then be multiplied by each Settlement Class Member’s
number of settlement shares to determine the Settlement Class Member’s potential Settlement Award.

The Settlement Administrator will deduct applicable employee payroll taxes and withholdings from the
Settlement Awards as set forth in the Settlement Agreement.

If you submit a claim form within the 75 day opt-in window, you will receive a Settlement Award. You
will have 180 days to cash your check that will be sent to you by the Settlement Administrator. If at the
conclusion of the 180-day check void period, there are any uncashed checked, the monies will be returned
to EQT.

In exchange for completing your Claim Form and obtaining your Settlement Award, each Participating
Class Member has agreed to the following release of claims:
       any and all claims, obligations, demands, actions, rights, causes of action and liabilities,
       whether known or unknown, against Releasees that were or could have been asserted in the
       Action based on allegations of unpaid wages, overtime compensation, liquidated or other
       damages, unpaid costs, restitution or other compensation or relief arising under the FLSA,
       Pennsylvania and Ohio state wage and hour laws, or Pennsylvania and Ohio state common
       law claims (including unjust enrichment or quantum meruit), in accordance with the
       respective Class Periods, in weeks when the individual worked for any Releasee.




                                               Page 2 of 5                          ILYM Id: «ILYM_ID»
            Case 2:17-cv-00853-DSC Document 46-1 Filed 12/14/18 Page 8 of 10
If you do not submit a Claim Form, do not object, and you worked for EQT in Pennsylvania, by way of the
Court’s Order granting Class Certification and its ability to extinguish the claims of Non-Participating Class
Members, the following claims will be dismissed with prejudice:
         any and all claims, obligations, demands, actions, rights, causes of action and liabilities,
         whether known or unknown, against Releasees that were or could have been asserted in the
         Action based on allegations of unpaid wages, overtime compensation, liquidated or other
         damages, unpaid costs, restitution or other compensation or relief arising under Pennsylvania
         state wage and hour laws, or Pennsylvania state common law claims (including unjust
         enrichment or quantum meruit), in accordance with the respective Class Period, in any week
         when the individual worked for any Releasee

It is your responsibility to keep a current address on file with the Settlement Administrator to ensure
receipt of your monetary Settlement Award. If you fail to keep your address current, you may not
receive your Settlement Award.

4.       What Are My Rights?

     •   Receive a Settlement Award: Return a fully executed Claim Form within 75 days.

     •   Opt-Out and Reject a Settlement Award: If you are a member of the Settlement Class and do not
         wish to be bound by the Settlement, and do not wish to receive a payment, you must submit a written
         exclusion from the Settlement (“opt-out”), postmarked by November 26, 2018. The written request
         for exclusion must contain your full name, address, telephone number, email address (if applicable)
         and must be signed individually by you. No opt-out request may be made on behalf of a group. The
         opt-out request must be sent by mail to the Settlement Administrator at: P.O. Box 2031, Tustin, CA
         92781. Any person who requests exclusion (opts out) of the settlement will not be entitled to
         any Settlement Award and will not be bound by the Settlement Agreement or have any right
         to object, appeal or comment thereon.

     •   Object: If you received this Notice and wish to object to the Settlement, you must submit an
         objection stating the factual and legal grounds for your objection to the settlement. Your objection
         must state your full name, address, telephone number, and email address (if applicable), and must
         be signed by you. Any objection must be mailed to:

          Andrew Dunlap                                 Christian Antkowiak
          JOSEPHSON DUNLAP LAW FIRM                     BUCHANAN INGERSOLL & ROONEY, P.C.
          11 Greenway Plaza                             One Oxford Centre
          Suite 3050                                    301 Grant Street, 20th Floor
          Houston Texas 77046                           Pittsburgh, PA 15219-1410

         If you submit a written objection, you may also, if you wish, appear at the Final Approval Hearing
         to discuss your objection with the Court and the parties to the Lawsuit. Your written objection
         must state whether you will attend the Final Approval Hearing, and your written notice of your
         intention to appear at the Final Approval Hearing must be filed with the Court and served upon
         Class Counsel and Defendant’s Counsel on or before the Notice Deadline. If you wish to object to
         the Settlement but fail to return your timely written objection in the manner specified above, you
         shall be deemed to have waived any objection and shall be foreclosed from making any objection
         (whether by appeal or otherwise) to the Settlement. The postmark date of mailing to Class Counsel
         and Defendants’ Counsel shall be the exclusive means for determining that an objection is timely
         mailed to counsel. If the Court overrules your objection, you will be included in the settlement and
         receive you share of the Settlement.

                                                 Page 3 of 5                           ILYM Id: «ILYM_ID»
            Case 2:17-cv-00853-DSC Document 46-1 Filed 12/14/18 Page 9 of 10

5.     Can EQT Retaliate Against Me for Participating in this Lawsuit?

No. Your decision as to whether or not to participate in this Settlement will in no way affect your work for
EQT, whether you are a current or future employee. In fact, EQT encourages you to participate in this
Settlement to receive your share of the Net Settlement Amount.

6.     Who Are the Attorneys Representing Plaintiffs and the Settlement Class?

Plaintiffs and the Settlement Class are represented by the following attorneys acting as Class Counsel:

                        Andrew Dunlap                              Rex Burch
                 Josephson Dunlap Law Firm                  Bruckner Burch, P.L.L.C.
                      11 Greenway Plaza                         8 Greenway Plaza
                           Suite 3050                              Suite 1500
                    Houston Texas 77046                       Houston, Texas 77046
                   Phone: 1-888-992-2990                      Phone: 713-877-8788
                Email: Info@mybackwages.com          Email: frontdesk@brucknerburch.com


7.     How Will the Attorneys for the Settlement Class Be Paid?

You do not have to pay the attorneys who represent the Settlement Class. The Settlement Agreement
provides that Class Counsel will receive attorneys’ fees of one-third (1/3) of the gross settlement amount
plus their out-of-pocket costs.

8.     Additional Information

IF YOU NEED MORE INFORMATION OR HAVE ANY QUESTIONS, you may contact Class
Counsel as listed above or the Settlement Administrator, ILYM Group, Inc., at the toll-free telephone
number listed or by email listed below. Please refer to the EQT Settlement.
                                    Attn: EQT Overtime Settlement
                                           ILYM Group, Inc.
                                             P.O. Box 2031
                                            Tustin, CA 92781
                                  Telephone Number: (888) 250-6810
                                     Fax Number: (888) 845-6185
                            Email Address: claims@ilymgroupclassaction.com
This Notice only summarizes the Lawsuit, the Settlement and related matters. For more information, you
may inspect the Court files at the Office of the Clerk, United States District Court located 700 Grant Street,
Pittsburgh, PA 15219, from 8:30 a.m. to 4:30 p.m., Monday through Friday.

 THIS SETTLEMENT NOTICE IS AUTHORIZED BY UNITED STATES DISTRICT COURT
JUDGE DAVID S. CERCONE PLEASE DO NOT CONTACT THE COURT REGARDING THIS
                                NOTICE.




                                                 Page 4 of 5                           ILYM Id: «ILYM_ID»
           Case 2:17-cv-00853-DSC Document 46-1 Filed 12/14/18 Page 10 of 10

                    CLAIM AND CONSENT TO JOIN SETTLEMENT FORM

Printed Name: _________________________________________

   1. I hereby consent join the class and collective action lawsuit filed against EQT Energy, Inc., to pursue
      my claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act and Pennsylvania state
      wage and hour laws, and I consent to be bound by the Court’s decision.

   3. I designate the law firms and attorneys at JOSEPHSON DUNLAP, BRUCKNER BURCH                 PLLC,   and
      GOODRICH & GEIST, P.C. as my attorneys to prosecute my wage claims.

   4. I consent to having Plaintiffs and Plaintiffs’ Counsel make all decisions regarding the litigation,
      including all decisions regarding settlement or trial, the terms of settlement and release of claims,
      and agreements regarding attorney fees and costs.

   5. I understand I am releasing by claims against EQT and the staffing companies through which I
      worked for my time at EQT in exchange for $<<Insert Settlement Amount>>.


Signature: ___________________________               Date Signed: _________________________


Please print or type the following information, which will be kept confidential:




      Address                                                   City/State/Zip



      Home Telephone Number                                     Cell Phone Number


      E-mail Address                                            Social Security Number


                       RETURN THIS FORM BY MAIL, EMAIL, OR FAX TO:

                                      EQT Overtime Settlement
                                          ILYM Group, Inc.
                                            P.O. Box 2031
                                           Tustin, CA 92781
                                 Telephone Number: (888) 250-6810
                                    Fax Number: (888) 845-6185
                           Email Address: claims@ilymgroupclassaction.com

CLAIM FORM DUE: NOVEMBER 26, 2018



                                                Page 5 of 5                           ILYM Id: «ILYM_ID»
